Citation Nr: 1337948	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefit currently sought on appeal.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran submitted a new claim that was received in May 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's hypertension is related to his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2012).

The Veteran seeks service connection for hypertension.  
   
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he was diagnosed with hypertension while in-service, during both in-service examinations and at his separation examination.  Service treatment records (STRs) are silent as to any mention of hypertension.  The STRs do not contain a separation examination.  The Veteran also contends that shortly after service, he sought private medical treatment from Dr. D in May 1971 and was put on a prescription medication, Rauzide, for hypertension.  There are no medical records from Dr. D, whom the Veteran indicates is now deceased.  The record does contain, however, a private medical record from Dr. N that is dated October 1978.  This medical record lists a history of hypertension since 1967 and that the Veteran started on medicine, Rauzide, in 1972.  Also of record is an August 2007 VA C&P examination for diabetes mellitus, a condition not on appeal.  In this examination report, in the section that appears to be information reported by the Veteran, it states the Veteran was diagnosed with hypertension in 1971.  The October 1978 medical record and the August 2007 C&P exam offer support for the Veteran's contention that he was diagnosed with hypertension in service and began taking medication for hypertension shortly after service.    

While the STRs are silent as to any mention of hypertension and there are no private medical records from the doctor, Dr. D, that the Veteran contends he began treatment with for hypertension shortly after service, the October 1978 medical record from Dr. N and the August 2007 C&P examination offer support for the Veteran's contention that he was diagnosed with hypertension in-service.  As the Board finds the Veteran credible in his contentions, the Board concludes that the evidence is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2013).  Resolving all doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A.    §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for hypertension is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


